Citation Nr: 0101144	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-20 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to payment of unauthorized medical expenses for 
services rendered at L. E. Cox Medical Center from May 24, 
1999 to May 26, 1999.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel




INTRODUCTION

The veteran had active service, reportedly from May 1942 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1999 decision of the 
Department of Veterans Affairs (VA) Harry S. Truman Memorial 
Veterans Hospital in Columbia, Missouri.



FINDINGS OF FACT

1.  The veteran received unauthorized medical care at the L. 
E. Cox Medical Center in Springfield, Missouri, from May 24, 
1999 to May 26, 1999.

2.  The veteran was not in need of such care for his service-
connected disability or a nonservice-connected disability 
that was associated with and aggravating his service-
connected disability. 

3.  The veteran's initial care at the Emergency Department of 
the L. E. Cox Medical Center was necessary to rule out a life 
threatening condition, but the remainder of his care, 
including his surgery, was nonemergent and feasibly available 
at a VA facility. 



CONCLUSION OF LAW

The requirements for payment of unauthorized medical expenses 
for services rendered at L. E. Cox Medical Center from May 
24, 1999 to May 26, 1999 have not been met.  38 U.S.C.A. § 
1728 (West 1991); 38 C.F.R. § 17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing this issue, the Board notes that on 
November 9, 2000, the President signed the "Veterans Claims 
Assistance Act of 2000," Pub. L. No. 106-475 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the 
"Act"), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims which were finally denied during the period 
from July 14, 1999 to November 9, 2000).  However, all 
private and VA medical records relevant to the issue on 
appeal have been obtained by the RO and have been associated 
with the claims file.  Further, give the nature of the claim 
a VA examination is not necessary.  Consequently, the Board 
is of the opinion that this case is ready for appellate 
review, the Veterans Claims Assistance Act of 2000 
notwithstanding.

The evidence shows that the veteran presented to the 
Emergency Department of L. E. Cox Medical Center (CMC) on May 
24, 1999.  Emergency department personnel ordered a workup, 
including an ultrasound, which revealed a large gallstone 
impacted in the outflow tract of the gallbladder.  Based on 
the workup, the veteran was diagnosed with acute gallbladder 
disease with intractable pain.  Emergency department 
personnel discussed the veteran's case with John Buckner, 
M.D., who then evaluated the veteran and informed him of 
multiple medical options.  After the veteran indicated that 
he wanted to proceed immediately with surgery, Dr. Buckner 
admitted the veteran to CMC with a diagnosis of acute 
cholecystitis and cholelithiasis.  The same day, Dr. Buckner 
performed a laparoscopic cholecystectomy.  The veteran 
remained hospitalized for two days, during which time he was 
noted to be doing well.  On May 26, 1999, the veteran was 
discharged in stable condition with a diagnosis of acute 
cholecystitis and cholelithiasis.  The veteran requests 
payment of the expenses incurred at CMC from May 24, 1999, 
when he presented to CMC's Emergency Department, to May 26, 
1999, when he was discharged from CMC. 

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where: 
(1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; (2) such care or services were rendered to 
a veteran in need thereof (A) for an adjudicated service-
connected disability, (B) for a non service-connected 
disability associated with and held to be aggravating a 
service-connected disability, (C) for any disability of a 
veteran who has a total disability permanent in nature from a 
service-connected disability; and (3) Department or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  See 38 C.F.R. § 
17.120 (2000) (the corresponding VA regulation essentially 
tracks the cited statutory authority).  The United States 
Court Appeals for Veterans Claims has held that all three of 
these statutory requirements must be met before reimbursement 
may be authorized.  See Hayes v. Brown, 6 Vet. App. 66, 68 
(1993). 

In written statements submitted in support of his claim and 
during a hearing held at the RO in December 1999, the veteran 
claimed that he should be paid for the medical expenses 
incurred from May 24, 1999 to May 26, 1999, because the care 
he received during this time period was rendered in a medical 
emergency and for a nonservice-connected disability 
associated with his service-connected psychiatric disability 
and care at a federal facility was not feasibly available.  
Specifically, he asserted the following: (1) For three years 
prior to the May 1999 surgery, he received treatment for 
abdominal pain at the VA Medical Center in Columbia, Missouri 
(VAMC); (2) During that time period, the veteran's physician 
at the VAMC consistently misdiagnosed the veteran's abdominal 
pain as reflux disease and failed to recognize the existence 
of a worsening gallbladder problem; (3) On May 24, 1999, the 
veteran was in extreme pain and drifting in and out of 
consciousness; (5) He called the VAMC's emergency room for 
help and was transferred to an individual (presumed by the 
veteran to be a physician) who told the veteran to call 911, 
to get transferred to a local facility, and to not worry 
because the VA would cover the related expenses; (6) He lived 
170 miles from the VAMC, and in his state, was unable to 
travel that distance for help; (7) On admission to CMC, the 
closer medical facility, he was told that his gallbladder 
would soon erupt and that he could not leave the hospital 
before undergoing an operation; and (8) His pain has been 
alleviated and his service-connected psychiatric disability 
has improved since the operation was performed.

The veteran has submitted medical records confirming his 
assertions that he was treated at the VAMC for reflux disease 
prior to May 1999 and that he has had no pain and less 
depression since the May 1999 surgery.  However, these 
records do not confirm his assertions that the care he 
received in May 1999 was rendered in a medical emergency and 
for a nonservice-connected disability associated with his 
service-connected psychiatric disability, and care at a 
federal facility was not feasibly available.  In fact, the 
only medical evidence definitively addressing the nature of 
the care rendered in May 1999 are two opinions written by a 
VAMC fee physician.  This physician's amended opinion dated 
January 2000 indicates that: 
(1) The veteran is service connected for neurosis, dysthymic 
disorder, rated at 30 percent; (2) He lives 169 miles from 
the VAMC; (3) The veteran was not in need of the May 1999 
care for his service-connected disability or a nonservice-
connected disability that was associated with and aggravating 
his service-connected disability; and (4) His initial care at 
CMC's Emergency Department was necessary to rule out a life 
threatening condition, but the remainder of his care, 
including his surgery, was nonemergent and feasibly available 
at a VA facility. 

The veteran's assertions, alone, do not satisfy the criterion 
needed for payment of the unauthorized medical expenses at 
issue.  As a layperson, the veteran is not competent to 
contradict the judgment of a medical professional as to the 
questions of whether the care he received in May 1999 was 
rendered for a nonservice-connected disability associated 
with his service-connected psychiatric disability and whether 
his life was in danger on the day of his hospital admission 
to such an extent that surgery could not be delayed.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Inasmuch as the sole medical opinion of record establishes 
that only a portion of the May 1999 care was rendered in a 
medical emergency, the fact remains that none of the care was 
rendered for an adjudicated service-connected disability or 
for a nonservice-connected disability associated with or 
aggravating a service-connected disability, and that another 
Federal facility was feasibly available.  Therefore, the 
Board finds that the evidence does not satisfy the criteria 
for entitlement to payment of unauthorized medical expenses 
for services rendered at L. E. Cox Medical Center from May 
24, 1999 to May 26, 1999.  The preponderance of the evidence 
is against the veteran's claim; therefore, the claim must be 
denied. 


ORDER

Payment of unauthorized medical expenses for services 
rendered at L. E. Cox Medical Center from May 24, 1999 to May 
26, 1999, is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  



 

